UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1773


ERIC M. MCMILLIAN,

                Plaintiff - Appellant,

          and

THE U.S. COURTS, JAILS AND PRISONS COALITION, c/o Eric M.
McMillian 4811-D Blue Bird Court Raleigh, NC 27606,

                Plaintiff,

          v.

RALEIGH CITY COUNCIL; G.C. LECONEY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:12-cv-00101-D)


Submitted:   November 2, 2012              Decided:   November 7, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric M. McMillian, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric M. McMillian appeals the district court’s order

dismissing the civil action filed by McMillian on behalf of his

organization for failure to pay the filing fee.                             On appeal, we

confine    our    review      to   the     issues      raised       in    the    Appellant’s

brief.     See 4th Cir. R. 34(b).                   Because McMillian’s informal

brief    does    not   challenge         the   basis    for     the      district      court’s

disposition,      McMillian        has    forfeited      appellate          review     of   the

court’s order.         Accordingly, we grant leave to proceed on appeal

in forma pauperis and affirm the district court’s judgment.                                 We

dispense    with       oral    argument        because        the        facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                     AFFIRMED




                                               2